       Case 1:20-cv-02271-JPW Document 6 Filed 12/07/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SIMEON ANTONIO                       :   Civil No. 1:20-CV-02271
CASTILLO-PEREZ,                      :
                                     :
           Petitioner,               :
                                     :
           v.                        :
                                     :
CRAIG A LOWE, et al.,                :
                                     :
           Respondents.              :   Judge Jennifer P. Wilson
                                   ORDER
     AND NOW, on this 7th day of December, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Petitioner’s motion for temporary restraining order (Doc. 3) is DENIED

     WITHOUT PREJUDICE.

  2. The Clerk of Court is directed to serve Respondents with a copy of the

     petition, this order, and the accompanying memorandum by certified mail.

  3. On or before December 27, 2020, Respondents shall show cause, if there is

     any, as to why Petitioner should not be granted a writ of habeas corpus

     pursuant to 28 U.S.C. § 2241. Respondents’ response shall be accompanied

     by a memorandum of law.




                                       1
     Case 1:20-cv-02271-JPW Document 6 Filed 12/07/20 Page 2 of 2




4. Petitioner may file a reply brief within 14 days of the date on which the

   response is filed.

                                   s/Jennifer P. Wilson
                                   JENNIFER P. WILSON
                                   United States District Court Judge
                                   Middle District of Pennsylvania




                                      2
